FILED
                            NOT FOR PUBLICATION                              AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50101

               Plaintiff - Appellee,             D.C. No. 3:07-CR-02668-RTB

  v.
                                                 MEMORANDUM *
JOEL VALDEZ-CASTRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Joel Valdez-Castro appeals from the 51-month sentence imposed following

his guilty-plea conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valdez-Castro contends that the district court erred by determining that his

prior conviction for assault with a firearm, in violation of California Penal Code

§ 245(a)(2), constituted a crime of violence under U.S.S.G. § 2L1.2, because

section 245(a)(2) does not contain the requisite intent or use of force. These

contentions are foreclosed. See United States v. Grajeda, 581 F.3d 1186, 1191-97

(9th Cir. 2009); see also United States v. Heron-Salinas, 566 F.3d 898, 899 (9th

Cir. 2009).

      Valdez-Castro also contends that his sentence is substantively unreasonable.

The district court did not procedurally err and, in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, Valdez-Castro’s

sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                      09-50101